Case 18-16779-elf     Doc 53   Filed 03/23/21 Entered 03/23/21 15:50:56        Desc Main
                               Document Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 INRE:

         Craig R. Fulton                          Case No.: 18-16779-elf

         Debtor                                   Chapter 13




         ORDER GRANTING DEBTOR'S MOTION TO APPROVE LOAN
         MODIFICATION AND MODIFY PLANAFT"ER CONFIRMATION



                       23rd day of ________
         AND NOW, this __             March __, 2021 upon

 consideration of the Motion to Approve Loan Modification and Modify the Chapter 13
 Plan after Confirmation it is hereby ORDERED that Loan Modification Agreement is
 APPROVED and that the Debtor's Modified Chapter 13 Plan (Doc. # 51) is
 APPROVED




                                                  Eric L. Frank
                                                  U.S. Bankruptcy Judge
